DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-16 are pending and are currently under consideration for patentability under 37 CFR 1.104.
Drawings
The drawing is objected to as failing to comply with 37 CFR 1.83(a) because:
Figure 7 fails to show clearly the different lines. It is hard to distinguish the line types, examiner thinks using different kinds of broken and dotted lines will make it easier to tell the difference since image is in black and white. 
Specification
The disclosure is objected to because of the following informalities: 
Fails to discuss element 106 of figure 1.
Claim Objections
Claim 1 is objected to because of the following informality:  
Examiner thinks “…having an NA…” (ln.14) should be “…having NA…”
Claims 1-13 are objected to because of the following informalities: 
Examiner thinks “...optical device claim…” should be “… optical device of claim…”
Claims 7
Examiner thinks “…and smaller along the horizontal…” should read as “…and shaft distal face is smaller…”
Claims 1, 6 and 11 are objected to because of the following informalities: 
Examiner thinks “…an LED…” should be “a light emitting diode…” or “a LED”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “…field of view of at least 90 degrees…” The specification does not provide brief description addressing  up to what angle the field of view is stretching or what will be the condition if the field of view is exciding 90 degrees. There for the written description is required to describe boundary for the field of view and also address the conditions at the boundary. For example,  applicants specification recites “…illuminating at least …” page 5, [0017]. In this recitation the description is not clear in stating the value of the critical angle and what are the conditions of this critical angle values.
Claims 3, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “…field of view of at least 100 degrees…” The specification does not explanation up to what angle the field of view is stretching or what will be the condition if the field of view is exciding 100 degrees. There for the written description is required to describe have boundary for the field of view and also address the conditions at the boundary. For example,  applicants specification recites “…the second aspect, the field of view is at least 100 degrees, the NA of the first pair of fiber bundles is less than 0.7, and the NA of the second pair of fiber bundles is greater than 0.85…” page 5, [0017]. In this recitation the description is not clear in stating the conditions and boundaries for field of view greater than 100 degrees and how far the field of view will extend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively higher intensity” in claim 1 is a relative term which renders the claim indefinite.  The term "relatively higher intensity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the term gives a broader range of freedom in the upper boundary.
The term “relatively lower intensity” in claim 1 is a relative term which renders the claim indefinite.  The term "relatively lower intensity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the term gives a broader range of freedom in the lower boundary.
The term “smaller along the horizontal axis” in claim 7 is a relative term which renders the claim indefinite.  The term "smaller along the horizontal axis" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the term gives a broader range of freedom in defining smaller in relative to any bigger or larger value.
The term “a relative intensity of 80% at about 22 19degrees off center, and less than 30% at 40 degrees off center.” in claim 10 is a relative term which renders the claim indefinite.  The term “a relative intensity of 80% at about 22 19degrees off center, and less than 30% at 40 degrees off ." is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the term gives a broader range of freedom in defining relative intensity as in relative to any base pick intensity assigned and also the term less than 30% can be any intensity as in relative to any base pick intensity assigned value.
Claims 1, 12 and 15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patent(s) cited: For instance:
Claims 1 &12 recites about “a critical angle” without referring to which critical angle the claim is referring to. Furthermore, claims 1&12 also recites about “NA providing a critical angle less than” and about “NA providing a critical angle at least” without referring to which critical angle the claim is referring to. The recitation of critical angle in claims 1 &12 is recited for both pairs of fiber bundles and the claims’ recitation makes it unclear if the critical angles for both pair of fiber bundles is the same or not.
Claims 5 and 15 recites “addition fiber bundles including some with the NA …” the term additional bundles is open ended and needs to show the limited number of fiber bundles. 


Allowable Subject Matter
Claims 1-16 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 3-5, 7, 10, 11, 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The invention of independent claims 1 recites “An optical device for use in endoscope procedures comprising:  3a body;  4an elongated shaft connected to the body and having a distal tip with a 5distal face;  6an optical assembly including an imaging lens at the shaft distal face and 7having a field of view of at least 90 degrees;  8an illumination system including:  9an LED coupled to the body and having an output numerical 10aperture (NA) providing a critical angle larger than the field of view;  11a first pair of fiber bundles having proximal ends positioned to 12receive light from the LED, and passing through the shaft with distal ends 13having no diffusion lenses and presented at the shaft distal face, the first 14pair of fiber bundles having an NA providing a critical angle less than the 15field of view;  16a second pair of fiber bundles having proximal ends positioned to 17receive light from the LED, and passing through the shaft with distal ends 18having no diffusion lenses and presented at the shaft distal face, the 19second pair of fiber bundles having a NA providing a critical angle at least 20as large as the field of view, wherein the distal ends of first and ”
Wach; Michael L et al. (US 8948560 B1) teaches an endoscopic treatment tool comprising: an LED coupled to the body LED system 1305 as part of light supply 1308 (column 22, Ln. 34-35) of claim 1.
Takeuchi; Seiji et al.  (US 20190223706 A1) teaches An optical device illumination optics[0074] for use in endoscope procedures comprising:  3a body multi-lumen tube 1004 ([0071], Fig. 10);  4an elongated shaft The outer tube 1104 (an outer sheath) ([0073], Fig. 11) connected to the body and having a distal tip distal tip (edge) ([0071, Fig.11) illustrate with a 5distal face Transparent window 1105 ([0073], Fig. 11);  6an optical assembly the central core 1101 is the optical core of the imaging system including most optics, ([0074], Fig.11) including an imaging lens relay lenses ([0074], Fig. 11) at the shaft distal face and 7having a field of view of at least 90 degrees the tilt angle of T at 5 degrees to cover the field of view of 90 degrees. ([0046], Fig. 13F&3A);  8an illumination system illumination optics[0074] including:  9an LED coupled to the body and having an output numerical 10aperture (NA) providing a critical angle larger than the field of view the use of fibers having small NA for illuminating a field of view having a larger NA than that of the fiber NA ([0078]);  11a first pair of fiber bundles fiber bundles [0074]  having proximal ends positioned to 12receive light from the LED, and passing through the shaft with distal ends 13having no diffusion lenses and presented at the shaft distal face, the first 14pair of fiber bundles having an NA providing a critical angle less than the 15field of view higher NA within the acceptance NA has lower coupling efficiency([0010]);  16a second pair of fiber bundles  fiber at the center([0010]) having proximal ends positioned to 17receive light from the LED, and passing through the shaft with distal ends 18having no diffusion lenses and presented at the shaft distal face, the 19second pair of fiber bundles having a NA providing a critical angle at least 20as large as the field of view the NA has large coupling efficiency.([0010]), wherein the distal ends of first and second 21pairs of fibers are positioned around the imaging lens such that they 22create a light field with a relatively higher intensity in a central portion The efficiency is normalized so that the center is 1 for no-tilt orientation[0043], a relatively lower intensity surrounding the central portion with the central portion considerably low on detection efficiency([0043]), and all the fiber Page 17 of 22bundles contribute to create a spatially diverse light field with a 2circumferentially even light intensity within the field of view far-field spatial distribution of illumination and collection light ([0033], Fig.1C) of claim 1.
Wach reference teaches use of an LED as a light source but fails to teach any output NA for the LED and one of ordinary skill would not use the disclosure in Takeuchi of NAs for optical fibers to teach a particular NA for the LED where light from the LED, and passing through the shaft with distal ends 13having no diffusion lenses and presented at the shaft distal face.
The invention of independent claims 12 recites “A method comprising:  5positioning an optical scope in a body cavity with a shaft distal face 6directed at an area of interest, the optical scope having a field of view of at least 790 degrees;  8illuminating at least part of the field of view with first imaging light from two 9or more illuminating areas, the first imaging light emitted from a first pair of fiber 10bundles with numerical apertures (NA) providing a critical angle less than the 11field of view;  12illuminating the field of view with second imaging light from a second two 13or more  16the first and second imaging light combining to create a spatially diverse 17light field with a circumferentially even light intensity within the field of view.”
Takeuchi; Seiji et al.  (US 20190223706 A1) teaches a method comprising:  5positioning an optical scope and illumination optics [0008] in a body cavity observe inside a lumen of a human body ([0081]) with a shaft distal face 6directed at an area of interest the probe 100 ([0033]), the optical scope having a field of view of at least 790 degrees the tilt angle of T at 5 degrees to cover the field of view of 90 degrees (NAr of 0.71). ( [0046], Fig. 13F&3A);  8illuminating at least part of the field of view with first imaging light from two 9or more illuminating areas illumination fibers[0074], the first imaging light emitted from a first pair of fiber 10bundles illumination fibers[0074] and Detection fiber 422 ([0050], Fig. 4C) & Illustrate of Fig. 4C element 422 on the top section and lower section with numerical apertures (NA) providing a critical angle less than the 11field of view higher NA within the acceptance NA has lower coupling efficiency([0010]);  12illuminating the field of view with second imaging light from a second two 13or more illuminating areas Detection fiber 421 ([0050], Fig. 4C) & Illustrate of Fig. 4C element 421 on the top section and lower section, the second imaging light emitted from a second pair 14of fiber bundles with NAs providing a critical angle at least as great as the field of 15view the NA has large coupling efficiency.([0010]);  16the first and second imaging light combining to create a spatially diverse 17light field with a circumferentially even light intensity within the field of view far-field spatial distribution of illumination and collection light ([0033], Fig.1C) of claim 12.
Wach reference teaches use of an LED as a light source but fails to teach any output NA for the LED and one of ordinary skill would not use the disclosure in Takeuchi of NAs for optical fibers to teach a particular NA for the LED where light from the LED, and passing through the shaft with distal ends 13having no diffusion lenses and presented at the shaft distal face.
Further, no other prior art was found that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
The following related art are discovered during search:
US 20120283516 A1 
US 6863651 B2
US 9880380 B2
JP 2013198547 A
US 20030078476 A1
US 20090002794 A1
US 3945371 A
US 6590660 B2
US 20160081529 A1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TADIOS E MOLLA/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795